DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 06/03/2022, with respect to claims 1, 14, 18 and their dependent claims have been fully considered and are persuasive.  The 102 and 103 of rejections of claims 1, 14, 18 and their dependent claims have been withdrawn. 

Allowable Subject Matter
Claims 1-5,8 and 10-23 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: 
(Re claim 1) A vending system for dispensing a disposable inflatable mattress comprising a first formed region and a second formed region that nests in the first formed region in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
 (Re claim 14) A server and a vending system for dispensing a disposable inflatable mattress comprising a first formed region and a second formed region that nests in the first formed region in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
(Re claim 18) A disposable inflatable mattress comprising a first formed region and a second formed region that nests in the first formed region in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,638,565, 5,590,428 and 5,901,393.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655